TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-16-00674-CV



                                    In re Donald Roberts


                  ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                          MEMORANDUM OPINION


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: October 12, 2016